UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-04258 Value Line Convertible Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y.10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: April 30, 2009 Date of reporting period: October 31, Item I. Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 10/31/08 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC (A Wholly Owned Subsidiary of Value Line, Inc.) 220 East 42nd Street New York, NY 10017-5891 S E M I - A N N U A L R E P O R T Octo b e r 31 , 2 0 0 8 DISTRIBUTOR Value Line Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. Value Line ConvertibleFund, Inc. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Emily D. Washington Treasurer This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #542160 Value Line Convertible Fund, Inc. To Our Value Line To Our Shareholders (unaudited): The six-month period that ended on October 31, 2008 was a difficult one for convertible issues. Both equities and corporate bonds, the sectors which most directly affect convertible performance, lost significant value as the stability of the financial system was threatened and the U.S. economy began to contract.
